[Cite as State v. North, 2012-Ohio-5200.]



                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO




STATE OF OHIO,                              :          APPEAL NO. C-120248
                                                       TRIAL NO. B-0610711
          Respondent-Appellee,              :

        vs.                                 :              O P I N I O N.

DAVID E. NORTH,                             :

          Petitioner-Appellant.             :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: November 9, 2012




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

David E. North, pro se.




Please note: we have removed this case from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS



FISCHER, Judge.

       {¶1}     Defendant-appellant David E. North presents on appeal a single

assignment of error, challenging the Hamilton County Common Pleas Court’s

judgment overruling his motion for the return of property seized incident to his

arrest. Because the state retained North’s property without complying with the law

governing forfeiture, we sustain the assignment of error and reverse the court’s

judgment.

       {¶2}     In 2008, North was convicted upon no-contest pleas to aggravated

robbery, robbery, kidnapping, felonious assault, and menacing by stalking. In 2009

and 2010, we remanded North’s case for merger of the robbery and aggravated-

robbery offenses and the two kidnapping offenses, but in all other respects, we

affirmed North’s convictions. See State v. North, 1st Dist. No. C-080322 (May 13,

2009), appeal not accepted, 123 Ohio St.3d 1423, 2009-Ohio-5340, 914 N.E.2d

1064; State v. North, 1st Dist. No. C-090406, 2010-Ohio-2766, appeal not accepted,

126 Ohio St.3d 1601, 2010-Ohio-4928, 935 N.E.2d 47.

       {¶3}     In July 2011, North filed with the common pleas court a motion

seeking the return of personal property seized from his person and his car when he

was arrested.     The court overruled the motion without a hearing or further

elaboration, and this appeal followed.

       {¶4}     R.C. Chapter 2981 applied. In 2006, when North committed

and was indicted for his offenses, the procedures for forfeiture and disposition of

property seized by a law enforcement agency were set forth in R.C. 2933.41 et seq.

But by April 2008, when North was convicted, the Ohio General Assembly had, by




                                         2
                      OHIO FIRST DISTRICT COURT OF APPEALS



legislation effective July 1, 2007, repealed R.C. 2933.41 et seq. and replaced those

statutes with R.C. Chapter 2981. See 2006 Am.Sub.H.B. No. 241

       {¶5}      R.C. 1.48 provides that “[a] statute is presumed to be prospective in its

operation unless expressly made retrospective.” In enacting R.C. Chapter 2981, the

General Assembly provided that “[i]f a criminal or civil forfeiture action * * * was * *

* commenced before July 1, 2007, and is still pending on that date, the court in

which the case is pending shall, to the extent practical, apply the provisions of

Chapter 2981 of the Revised Code in the case.” 2006 Am.Sub.H.B. No. 241, Section

4.   Because the General Assembly made plain its intention that, “to the extent

practical,” R.C. Chapter 2981 be applied to criminal cases pending on July 1, 2007,

those statutes governed the ultimate disposition of the property seized from North

incident to his arrest. See State v. Coleman, 8th Dist. No. 91058, 2009-Ohio-1611, ¶

68-70; State v. Clark, 173 Ohio App.3d 719, 2007-Ohio-6235, 880 N.E.2d 150, ¶ 15-

16 (3d Dist.).

       {¶6}      North was entitled to the process afforded by R.C.

Chapter 2981.          “Forfeitures are not favored in law or equity.” Thus, forfeiture

statutes, which operate “in derogation of private property rights, must be strictly

construed * * * so as to avoid a forfeiture of property,” and “[n]o forfeiture may be

ordered unless the expression of the law is clear and the intent of the legislature

manifest.” State v. Lilliock, 70 Ohio St.2d 23, 25-26, 434 N.E.2d 723 (1982). The

legislative purpose of R.C. Chapter 2981 was to unify and expand the former

forfeiture statutes and “to balance punitive and remedial policies with the imperative

of limiting the state’s exercise of police power in derogation of private property

rights.” See In re $449 United States Currency, 1st Dist. No. C-110176, 2012-Ohio-



                                             3
                    OHIO FIRST DISTRICT COURT OF APPEALS



1701, ¶ 18 (quoting Katz, Martin, Lipton and Crocker, Baldwin's Ohio Prac. Crim. L.,

Sections 129:1 and 129:2 [2011] and citing R.C. 2981.01[A][1]-[4]).

       {¶7}   R.C. Chapter 2981 permits “[a] law enforcement officer [to] seize

property that the officer has probable cause to believe is property subject to

forfeiture.” R.C. 2981.03(A)(2). “Property subject to forfeiture” is defined to include

“contraband” and “instrumentalities” involved in the commission of a felony. See

R.C. 2981.01(B)(13) and 2981.02(A)(1), (A)(3)(a), and (B).

       {¶8}   A prosecuting attorney may then pursue forfeiture of seized property

in a criminal proceeding under R.C. 2981.04, a civil proceeding under R.C. 2981.05,

or both.   R.C. 2981.03(F).    Criminal forfeiture is initiated by including in the

charging instrument a specification consistent with R.C. 2941.1417 or by providing

the defendant with “prompt notice,” in conformity with Crim.R. 7(E), that the

property is subject to forfeiture. R.C. 2981.04(A)(1) and (A)(2). Civil forfeiture is

initiated by filing “a complaint requesting an order that forfeits the property to the

state or a political subdivision.” R.C. 2981.05(A).       With certain exceptions not

relevant here, a civil-forfeiture complaint must be filed within 60 days of the

property’s seizure. But the filing period may be extended by agreement of the parties

or by the trial court upon a showing of good cause. R.C. 2981.03(F).

       {¶9}   Forfeiture may be ordered only after the prosecuting attorney has

identified and notified parties with an interest in the property, the trial court has

conducted a hearing, and the trier of fact has found that the property is subject to

forfeiture. See R.C. 2981.04(A) and (B), 2981.05(B) and (D), and 2981.03(A)(1).

Before the final forfeiture adjudication, the state or a political subdivision holds

“provisional title to property subject to forfeiture,” permitting the state or political



                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS



subdivision to seize, hold, and protect the property. “Title to the property vests with

the state or political subdivision when the trier of fact renders a final forfeiture

verdict or order.” R.C. 2981.03(A)(1); see also R.C. 2981.04(G) and 2981.05(E).

       {¶10} A person with an interest in seized property may seek its return by

means of a motion filed in the criminal case before the prosecuting attorney has filed

a charging instrument containing a forfeiture specification, R.C. 2981.03(A)(4), or by

means of a petition filed in a civil-forfeiture proceeding. R.C. 2981.05(C). In either

case, the trial court must conduct a hearing and must return the property upon proof

of an entitlement to the property. R.C. 2981.03(A)(4) and 2981.05(B) and (C).

       {¶11} Here, the state retained the property seized from North without

complying with R.C. Chapter 2981. The prosecuting attorney did not provide North

with notice that the property was subject to forfeiture, either by amending his

indictment to add a forfeiture specification or by amending the bill of particulars.

The matter of forfeiture was not mentioned in his plea form or broached at his plea

or sentencing hearing. Compare State v. Cruise, 185 Ohio App.3d 230, 2009-Ohio-

6795, 923 N.E.2d 702 (9th Dist.) (holding that defendant’s guilty plea to a forfeiture

specification waived his right to a forfeiture proceeding). The trial court did not

conduct a hearing, find that the property was subject to forfeiture, or place of record

an order of forfeiture. Nor did the state pursue civil forfeiture of the property.

       {¶12} In the absence of a final forfeiture adjudication, the state’s interest in

the property seized from North remains “provisional.” See R.C. 2981.03(A)(1). But

the forfeiture statutes contemplate a postconviction adjudication, State v. Harris,

132 Ohio St.3d 318, 2012-Ohio-1908, 972 N.E.2d 509, ¶ 33, by providing for, among

other things, an extension of the time for filing a civil-forfeiture complaint by



                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS



agreement of the parties or upon a showing of good cause. See R.C. 2981.03(F).

Therefore, the court, upon North’s motion for return of his property, should have

ordered the civil-forfeiture filing time extended and provided North with the

procedural protections afforded by the civil-forfeiture statute. See State v. Lenard,

8th Dist. Nos. 96975 and 97570, 2012-Ohio-1636, ¶ 78-84; Clark, 173 Ohio App.3d

719, 2007-Ohio-6235, 880 N.E.2d 150, at ¶ 16.

       {¶13}    We, therefore, reverse the court’s judgment overruling North’s

motion for return of property and remand the case for further proceedings consistent

with the law and this opinion.

                                             Judgment reversed and cause remanded.

SUNDERMANN, P.J., concurs.

DINKELACKER, J., concurs in judgment only.



Please note:

       The court has placed of record its own entry in this case on the date of the

release of this opinion.




                                         6